Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1,5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent 2003/0024581) in view of Uchino (US Patent 4,753,264).


Regarding claim1. 
Nakamura discloses a valve comprising: (Figures 1-5)
 a valve body (1) defining a first longitudinal cavity therein, wherein the valve body comprises: 
(i) a supply annular groove (1d) configured to be fluidly coupled to a source of pressurized, fluid, and 
(ii) an operating annular groove (1b,c) configured to be fluidly coupled to another valve, wherein the supply annular groove (1d) and the operating annular groove (1b,c)are disposed longitudinally on an exterior peripheral surface of the valve body (1);
 a cage (4) disposed in the first longitudinal cavity coaxial with the valve body (1), wherein the cage (4) includes 
(i) a first opening (4d) fluidly coupled to the supply annular groove (1d), and 
(ii) a second opening (4f) fluidly coupled to the operating annular groove, and wherein the cage defines a second longitudinal cavity therein; and 
a spool (5) mounted within the second longitudinal cavity and configured to move axially therein, 


    PNG
    media_image1.png
    215
    527
    media_image1.png
    Greyscale


(as shown above the areas, at 5e and at 5f, to either side of the spools will change as the spool moves back and forth. The area at one side is different from the other.)

Nakamura does not specifically speak to the rate of change as it relates to the obvious flow areas.

Uchino teaches “As mentioned previously, the peripheral surface of the sleeve 13 is formed with the tapered portion 13c, and accordingly, as the sleeve 13 moves, 
the cylindrical portion 13a of the sleeve 13 having an increased diameter moves 
into the bore portion 2d having a further increased diameter in a manner 
corresponding to such movement, thereby gradually increasing the flow area of 
the restricted passage 15 formed between the outer peripheral surface of the 
sleeve and the internal surface of the bore 2, thus limiting an increase in the 
pressure differential across the restricted passage 15.  As a consequence of 
such arrangement, the flow rate decreases in a gradual manner, as indicated by 

reduction in the flow rate which occurs with a conventional sleeve.  It will be 
appreciated that the magnitude of a reduction in the flow rate can be varied by 
choosing a different angle of inclination for the tapered portion 13c from that 
shown in the embodiment.” (Col 4 lines 38-56)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art as taught by Uchino that changing the geometrical arrangement between the spool and flow ports will impact the flow rate and as any different taper angle the flow rate through that geometry will change at some rate as the spool moves. The system can then be designed with whatever rate of change is desired at either port to spool relations hip for optimum system operation.\

 The above relates to the limitation below.

 wherein when the valve is actuated, the spool moves within the second longitudinal cavity to form a gap between an exterior peripheral surface of the spool and an interior peripheral surface of the cage, thereby allowing the pressurized fluid to flow from the supply annular groove through the first opening, the gap, and the second opening to the operating annular groove, and wherein a profile of the exterior peripheral surface of the spool changes along a length of the spool such that a flow area defined around the exterior peripheral surface of the spool changes upstream from the gap toward the first opening at a first rate of change, and the flow area changes downstream 


Regarding claim 5. The valve of claim 1, wherein the cage has a first annular groove and a second annular groove disposed on the exterior peripheral surface of the cage, wherein the first annular groove comprises the first opening, and wherein the second annular groove  comprises the second opening.

As shown in excerpted figure in claim1 there are 2 openings at 4f and 4d.

Regarding claim 12. The valve of claim 1, wherein when the valve is unactuated, the spool seats on an interior peripheral surface of the cage so as to block flow from the supply annular groove around the spool to the operating annular groove.

See figs 1-5.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references, alone or in any reasonable combination,  disclose two cages in combination with the other limitations of independent claim 14.
None of the cited references, alone or in any reasonable combination,  disclose two cages in combination with the other limitations of independent claim 14.

Claims 2-4, 6-11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753